IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                           DECEMBER 1996 SESSION
                                                                FILED
                                                                 March 24, 2008

                                                                Cecil Crowson, Jr.
STATE OF TENNESSEE,                  )                            Appellate Court Clerk
                                     )
                    APPELLEE,        )
                                     )    No. 02-C-01-9512-CR-00393
                                     )
                                     )    Shelby County
v.                                   )
                                     )    Joseph B. Dailey, Judge
                                     )
                                     )    (Sentencing)
THOMAS H. ALDRIDGE,                  )
                                     )
                   APPELLANT.        )



FOR THE APPELLANT:                        FOR THE APPELLEE:

Marvin E. Ballin                          Charles W. Burson
Attorney at Law                           Attorney General & Reporter
200 Jefferson Avenue, Suite 1250          500 Charlotte Avenue
Memphis, TN 38103                         Nashville, TN 37243-0497

Mark A. Mesler                            Clinton J. Morgan
Attorney at Law                           Assistant Attorney General
200 Jefferson Avenue, Suite 1250          450 James Robertson Parkway
Memphis, TN 38103                         Nashville, TN 37243-0493

                                          John W. Pierotti
                                          District Attorney General
                                          201 Poplar Avenue, Third Floor
                                          Memphis, TN 38103

                                          Terrell L. Harris
                                          Assistant District Attorney General
                                          201 Poplar Avenue, Third Floor
                                          Memphis, TN 38103




OPINION FILED:______________________________


AFFIRMED


Joe B. Jones, Presiding Judge
                                    OPINION


       The appellant, Thomas H. Aldridge, was convicted of driving while under the

influence, a Class A misdemeanor, leaving the scene of an accident, a Class A

misdemeanor, and driving after having been declared a habitual vehicle offender, a Class

E felony, following his pleas of guilty to these offenses. The trial court imposed the

following sentences pursuant to the plea bargain agreement:

       a.) Driving while intoxicated, a fine of $500 and confinement for thirty (30) days in

the Shelby County Correctional Center, twenty-eight days of the sentence was suspended;

       b.) Leaving the scene of an accident, a fine of $500; and

       c.) Driving after having been declared a habitual vehicle offender, a Range I,

standard offender sentence consisting of a $500 fine and confinement for one (1) year in

the Shelby County Correctional Center.

       One issue is presented for review. The appellant contends the trial court abused

its discretion by refusing to sentence him pursuant to the Tennessee Community

Corrections Act. Tenn. Code Ann. § 40-36-101, et. seq. After a thorough review of the

record, the briefs submitted by the parties, and the authorities which govern the issue

presented for review, it is the opinion of this Court that the judgment of the trial court

should be sustained.

       The State of Tennessee contends the appellant has waived his right to appeal. The

fallacy in the State's argument is that the waiver of the right to appeal is limited to the

agreed sentences. In this case, the question of whether the appellant should be sentenced

pursuant to the Community Corrections Act was not part of the plea bargain agreement.

The agreement states: “Suspension of the Defendant's sentence is. . .[t]o be determined

by the Court, after a hearing." In short, the appellant was entitled to appeal as of right the

issue presented for review. The decisions cited by the State of Tennessee are factually

distinguishable.

       Based upon a de novo review of the record pursuant to Tenn. Code Ann. § 40-35-

401(d), the trial court did not abuse its discretion by refusing to sentence the appellant

pursuant to the Community Corrections Act. The appellant candidly admitted he has been

                                              2
addicted to drugs for twenty years. He has been in a methadone program for years.

       The appellant has an extensive record. It spans a period of twenty years. He was

arrested for a theft-related offense in 1974. The present offenses occurred in 1994. He

has been convicted of theft under $500, reckless driving, leaving the scene of an accident,

driving while under the influence, driving while his license was either revoked or

suspended, possession of a controlled substance, two counts, possession of a legend

drug, and carrying a deadly weapon. The appellant admitted he had driven a motor vehicle

on numerous occasions after being declared a habitual motor offender. Each time he

drove a motor vehicle after the entry of the order constituted a separate criminal offense.

       The appellant has been granted probation on several occasions. This largesse has

not helped the appellant to reform his proclivity to commit criminal offenses. If the

appellant is left in the community, the appellant will continue to commit criminal acts. The

appellant’s prior criminal history supports this conclusion.

       The State of Tennessee overcame the presumption of suitability for an alternative

sentence. Therefore, the judgment of the trial court is affirmed.




                                          ________________________________________
                                              JOE B. JONES, PRESIDING JUDGE

CONCUR:



___________________________________
     JOSEPH M. TIPTON, JUDGE



___________________________________
     JERRY L. SMITH, JUDGE




                                             3